EXHIBIT 10.23

AMENDMENT NO. 9 TO CREDIT AGREEMENT

This AMENDMENT NO. 9 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 16, 2007 by and among INTERNATIONAL TEXTILE GROUP, INC., a Delaware
corporation, the other Borrowers and Credit Parties signatory hereto, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, for itself and as Agent,
and the other Lenders signatory hereto. Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them in the Credit Agreement (as hereinafter defined).

R E C I T A L S:

WHEREAS, Borrowers, the other Credit Parties, the Agent and the Lenders entered
into that certain Credit Agreement dated as of December 29, 2006 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”); and

WHEREAS, the parties to the Credit Agreement have agreed to a limited waiver and
amendment to the Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1 Amendment to First Paragraph. The first paragraph of the Credit Agreement is
hereby amended to add the following new sentence thereto at the end of such
paragraph:

“As used herein, the terms “Borrower” and “Borrowers” shall (i) exclude any
Borrower that has been released as a borrower under this Agreement in accordance
with Section 1.16 hereof effective on and after the date any such Borrower is
released in accordance with such Section, and (ii) include any Subsidiary that
has been added as a Borrower under this Agreement in accordance with
Section 1.16 hereof on and after the date any such Borrower is added in
accordance with such Section.”

2 Amendment to Article I. Article I of the Credit Agreement is hereby amended to
add the following new Section 1.16 immediately following Section 1.15:

“1.16 Addition or Release of Borrowers and Other Credit Parties.

(a) Upon written notice by the Borrower Representative to the Agent made on the
effective date of the transfer (the “ASCI Transfer Date”) of the Stock of
Automotive Safety Components International, Inc. by ITG pursuant to the
Permitted Reorganization Transactions, all of the ASCI Credit Parties shall be
automatically and immediately released from all of their obligations as Credit
Parties (including, without limitation, as a “Borrower”, “Guarantor” or
otherwise) hereunder and under all of the other Loan Documents and all Liens
held by the Agent for the benefit of the Secured Parties on any Collateral of
any ASCI Credit Party shall be automatically and immediately released (except
with respect to any Stock or Stock Equivalents in New Narricot received by ITG
in connection with the Permitted Reorganization Transactions)



--------------------------------------------------------------------------------

subject to the satisfaction of the following conditions: (i) the Borrower
Representative shall have delivered to the Agent an updated Borrowing Base
Certificate reflecting the removal of any Collateral of the ASCI Credit Parties
that was included in the Borrowing Base and (ii) an amount of the Narricot
Subordinated Loan to be agreed to by Agent shall have been repaid, which amount
will not be greater than $10,000,000.

In connection with the foregoing, the Agent shall (A) provide to the Borrower
Representative on the ASCI Transfer Date (so long as the Borrower Representative
has provided the Agent at least five days advance notice of the proposed ASCI
Transfer Date (or such shorter period of time as the Agent shall agree)) the
Lien releases and terminations and other documents listed on Schedule A to the
Ninth Amendment, (B) return to the Borrower Representative the Stock or Stock
Equivalents or other physical collateral held by the Agent listed on Schedule B
to the Ninth Amendment and (C) take such other action as is reasonably requested
by the Borrower Representative to give effect to the releases contemplated
pursuant to this Section. Each of the Lenders and the L/C Issuer hereby
authorizes and directs the Agent to take any and all such action.

(b) On or prior to the ASCI Transfer Date, Borrowers and New Narricot will
execute and deliver or cause to be delivered to Agent the documents and
instruments listed on Schedule C to the Ninth Amendment, including a joinder
agreement in form and substance reasonably acceptable to the Agent pursuant to
which it will become a “Borrower” hereunder; provided, however, that no property
of New Narricot shall be included in the Borrowing Base until such date as the
Agent has received an Appraisal and the results of such other audits or
examinations as are required hereunder prior to the inclusion of such property
in the Borrowing Base.

3 Amendment to Section 4.15. Section 4.15 of the Credit Agreement is hereby
amended and restated as follows:

“4.15 Corporate Separateness.

Notwithstanding anything to the contrary in this Agreement, if the Permitted BST
Transaction occurs, on and after the date of such Acquisition, each Credit Party
shall, and shall cause of each its Subsidiaries to:

(a) maintain books and records separate from any Person that is a member of the
BST Group;

(b) maintain its bank accounts separate from any Person that is a member of the
BST Group;

(c) not commingle any of its tangible assets with those of any Person that is a
member of the BST Group unless such tangible assets are clearly and
conspicuously marked or readily identifiable and to hold all of its assets in
its own name; provided, however, that (i) it is acknowledged and agreed that the
BST Group or any member thereof may change their legal name to include the words
“ITG Automotive Safety” or words to a similar effect, and (ii) ITG or any of its
Subsidiaries, on the one hand, and any member of the BST Group, on the other
hand, may have shared corporate, administrative, sales or other similar
non-manufacturing offices or locations;

 

-2-



--------------------------------------------------------------------------------

(d) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any Person that is a member of the BST Group
and shall not have its assets listed on the financial statement of any member of
the BST Group; provided, however, that the assets of any Credit Party may be
included in consolidated financial statements of any member of the BST Group if
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of the relevant Credit Party from the BST Group and
to indicate that the relevant Credit Party’s assets or credit of such Credit
Party are not available to satisfy the debts and other obligation of the any
member of the BST Group and (ii) such assets shall also be listed on such Credit
Party’s own separate balance sheet or on the balance sheet of ITG or any
Subsidiary of ITG other than any member of the BST Group, consistent with past
practice;

(e) other than strictly in accordance with the terms of the Tax Sharing
Agreement, file its tax returns separate from those of any Person that is a
member of the BST Group and not to file a consolidated federal income tax return
with any Person that is a member of the BST Group;

(f) pay its own liabilities and expenses only out of its own funds or out of the
funds of ITG or any Subsidiary of ITG other than any member of the BST Group,
consistent with past practice; provided, however, that ITG may purchase for or
arrange to be made available to any member of the BST Group goods or services
(including, without limitation, insurance, employee benefits, tax, legal,
accounting and similar services) so long as such goods or services are generally
being purchased or arranged for ITG, its Subsidiaries and the members of the BST
Group as a whole and each such member of the BST Group reimburses ITG for the
actual costs of such goods or services or the costs of such goods or services
allocated by the provider thereof or on an arms-length basis;

(g) observe all corporate and other organizational formalities;

(h) enter into transactions with Persons that are members of the BST Group
(including, without limitation, lease agreements) only on a commercially
reasonable basis and on terms no less favorable to a Credit Party than those in
an arms-length transaction; provided, however, that ITG or any of its
Subsidiaries may sell flat fabric to any BST Group Member at an amount not less
than cost;

(i) pay the salaries of its own employees from its own funds or out of the funds
of ITG or any Subsidiary of ITG other than any member of the BST Group,
consistent with past practice;

(j) maintain a sufficient number of employees in light of its contemplated
business operations;

 

-3-



--------------------------------------------------------------------------------

(k) not guarantee or become obligated for the debts of any member of the BST
Group;

(l) not hold out its credit as being available to satisfy the obligations of any
member of the BST Group;

(m) not acquire the obligations or securities of any member of the BST Group;

(n) not make loans to any member of the BST Group or to buy or hold evidence of
indebtedness issued by any member of the BST Group; or

(o) not pledge its assets for the benefit of any member of the BST Group; and

;provided, however, that the foregoing shall not apply nor restrict (i) the
Permitted Reorganization Transactions, (ii) a lease agreement between ITG, as
lessor, and BST Safety Textiles LLC, as lessee, with respect to the real
property located at 740 Old Cheraw Highway in Cordova, Richmond County, North
Carolina, (iii) any transaction or service that may be performed by ITG or any
of its Subsidiaries for any member of the BST Group or that may be performed by
any member of the BST Group for ITG or any of its Subsidiaries pursuant to the
terms of the Management Advisory Services and Consulting Agreement dated as of
January 19, 2007, among BST U.S. Holdings, Inc., BST Safety Textiles Acquisition
GmbH, BST Safety Textiles LLC and ITG, or (iv) any other matter that has been
consented to by Required Lenders.”

4 Amendment to Section 5.2. Section 5.2 of the Credit Agreement is hereby
amended by deleting the word “and” at the end of clause (i), adding it at the
end of clause (j) and by adding the following subsection (k) thereto:

“(k) the transfer by ITG of all of the Stock or Stock Equivalents of Automotive
Safety Components International, Inc. to BST in connection with the Permitted
Reorganization Transactions so long as contemporaneously with such transfer New
Narricot shall have delivered to Agent the documents listed on Schedule C to the
Ninth Amendment.”

5 Amendment to Section 5.3. Section 5.3 of the Credit Agreement is hereby
amended by deleting the word “and” at the end of clause (d), adding it at the
end of clause (e) and by adding the following subsection (f) thereto:

“(f) the merger of the following Subsidiaries with and into their parent company
with the parent company as the surviving entity: (i) BWW CT, Inc.,
(ii) Burlington Industries IV, LLC, (iii) Burlington International Services
Company, (iv) BI Properties I, Inc., (v) Burlington Apparel Services Company,
(vi) BILLC Acquisition LLC, (vii) Cliffside Denim LLC, and (viii) WLR Cone Mills
IP, Inc.”

 

-4-



--------------------------------------------------------------------------------

6 Amendments to Section 5.4. Section 5.4 of the Credit Agreement is hereby
amended by deleting the word “and” at the end of clause (n), adding it at the
end of clause (o) and by adding the following subsection (p) thereto:

“(p)(i) the Narricot Subordinated Loan, only if such loan is evidenced by a
subordinated promissory note in form and substance satisfactory to the Agent,
and (ii) the transfer by ITG of all of the Stock or Stock Equivalents of
Automotive Safety Components International, Inc. to BST in connection with the
Permitted Reorganization Transactions so long as contemporaneously with such
transfer an amount of the Narricot Subordinated Loan to be agreed to by Agent
shall have been repaid, which amount will not be greater than $10,000,000.”

7 Amendment to Section 5.6. Section 5.6 of the Credit Agreement is hereby
amended by deleting the word “and” at the end of clause (d), adding it at the
end of clause (e) and by adding the following subsection (f) thereto:

“(f) the Permitted Reorganization Transactions.”

8 Amendment to Section 11.1. Section 11.1 of the Credit Agreement is hereby
amended to add the following defined terms in the proper alphabetical order:

“‘ASCI Credit Party’ means each of Automotive Safety Components International,
Inc., ASCI Holdings Mexico (DE), Inc., ASCI Holdings U.K. (DE), Inc., ASCI
Holdings Asia Pacific (DE), Inc., ASCI Holdings Germany (DE), Inc., ASCI
Holdings Czech (DE), Inc., Automotive Safety Components International
Verwaltungs GmbH, Automotive Safety Components International GmbH and Co. KG and
Automotive Safety Components International Limited.

‘New Narricot’ means a newly formed entity into which Narricot Industries LP
will contribute certain assets in accordance with the Permitted Reorganization
Transactions.

‘Narricot Subordinated Loan’ means a loan by ITG in the aggregate principal
amount of not greater than $20,000,000 which is made to Narricot Industries LP
from the proceeds of the WLR Realignment Loan (for sake of clarity, the initial
principal amount of the Narricot Subordinated Loan shall not be greater than the
initial principal amount of the WLR Realignment Loan).

‘Ninth Amendment’ means that certain Amendment No. 9 to Credit Agreement dated
as of November 16, 2007 among Borrowers, the other Credit Parties party thereto,
the Agent and the Lenders.

‘Permitted Reorganization Transactions’ means a series of transactions effected
by ITG among itself and certain of its Subsidiaries and BST and its subsidiaries
as described in the step plan dated November 1, 2007 entitled “ITG Legal Entity
Realignment” prepared by Ernst & Young, attached to the Ninth Amendment as
Schedule D as such step plan may be modified from time to time so long as in the
case of any such modification that is materially adverse to the Lenders, the
Required Lenders approved such modification.

 

-5-



--------------------------------------------------------------------------------

‘WLR Realignment Loan’ means that certain WLR Subordinated Indebtedness
evidenced by a Subordinated Promissory Note in the principal amount of
$25,000,000, substantially in the form of Exhibit 11.1(f) to this Agreement.’”

9 Addition of New Exhibits. The Credit Agreement is hereby amended to add
Exhibit 11.1(f) thereto in the form of Exhibit 11.1(f) attached hereto.

10 Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment, each Borrower and each other Credit Party represents
and warrants to Agent and each Lender (which representations and warranties
shall survive the execution and delivery of this Amendment), that:

 

  (a) the execution, delivery and performance by each Credit Party of this
Amendment has been duly authorized by all necessary corporate and partnership
action and this Amendment is a legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms;
and

 

  (b) upon the effectiveness of this Amendment, all of the representations and
warranties contained in the Credit Agreement and in the other Loan Documents
(other than those which speak expressly only as of an earlier date) are true and
correct in all material respects on and as of the date of the effectiveness of
this Amendment after giving effect to this Amendment and the transactions
contemplated hereby.

11 Conditions to Effectiveness. This Amendment shall be effective on the date
when each of the following conditions have been met (the “Effective Date”):

 

  (a) this Amendment shall have been duly executed and delivered by each
Borrower, each other Credit Party party hereto, Agent and the Lenders;

 

  (b) receipt of evidence that amendments or waivers to the BST Facility and the
Senior Subordinated Note Purchase Agreement dated as of June 6, 2007 among ITG
and the noteholders party thereto, each in form reasonably satisfactory to the
Agent, have become, or contemporaneously with the execution of this Amendment
will be, effective; and

 

  (c) receipt by the Agent (for distribution to the applicable Revolving
Lenders) of (i) a Replacement Lender fee equal to 15 basis points on that
portion of each Replacement Lender’s Revolving Loan Commitment that was acquired
by way of an Assignment from Wachovia Bank National Association to such
Replacement Lender pursuant to Section 9.22 of the Credit Agreement on or before
the Effective Date and (ii) after giving effect to any and all assignments
referred to in clause (i) above, an amendment fee equal to 10 basis points on
each Lender’s Revolving Loan Commitment.

 

-6-



--------------------------------------------------------------------------------

12 Miscellaneous.

 

  12.1 Effect; Ratification.

 

  (a) Except as specifically set forth above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. Without limiting the generality of the foregoing, each Credit Party
(other than the ASCI Credit Parties) reaffirms its guaranty of the Obligations
and the Liens securing those guaranties, notwithstanding the release of the
guaranties and Liens granted by the ASCI Credit Parties.

 

  (b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Credit Agreement or any other Loan Document, nor constitute amendment of any
provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

 

  (c) Each Credit Party acknowledges and agrees that the amendments and waivers
set forth herein are effective solely for the purposes set forth herein and that
the execution and delivery by Agent of this Amendment shall not be deemed
(i) except as expressly provided in this Amendment, to be a consent to any
amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.

12.2 Counterparts and Signatures by Fax. This Amendment may be executed in any
number of counterparts, each such counterpart constituting an original but all
together one and the same instrument. Any party delivering an executed
counterpart of this Amendment by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

12.3 Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

-7-



--------------------------------------------------------------------------------

12.4 Loan Document. This Amendment shall constitute a Loan Document.

12.5 GOVERNING LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

[Signature Pages Follows]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWERS:

INTERNATIONAL TEXTILE GROUP, INC.

BURLINGTON INDUSTRIES LLC

CONE JACQUARDS LLC

CONE DENIM LLC

CARLISLE FINISHING LLC

By:  

/s/ Gary L. Smith

Name:   Gary L. Smith Title:   Director of each of the entities listed above

AUTOMOTIVE SAFETY COMPONENTS

INTERNATIONAL, INC.

SAFETY COMPONENTS FABRIC

TECHNOLOGIES, INC.

AUTOMOTIVE SAFETY COMPONENTS

INTERNATIONAL LIMITED

By:  

/s/ Stephen B. Duerk

Name:   Stephen B. Duerk Title:   Director of each of the entities listed above

 

Signature Page to Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

OTHER CREDIT PARTIES:

APPAREL FABRICS PROPERTIES, INC.


BURLINGTON APPAREL SERVICES
COMPANY

BURLINGTON INDUSTRIES V, LLC

BWW CT, INC.

CLIFFSIDE DENIM LLC

CONE ADMINISTRATIVE AND SALES LLC

CONE INTERNATIONAL HOLDINGS II, INC.

INTERNATIONAL TEXTILE GROUP
ACQUISITION GROUP LLC

BI PROPERTIES I, INC.

BURLINGTON INTERNATIONAL SERVICES
COMPANY

BURLINGTON INDUSTRIES IV, LLC

BURLINGTON WORLDWIDE INC.

BILLC ACQUISITION LLC

CONE DENIM WHITE OAK LLC

CONE INTERNATIONAL HOLDINGS, INC.

CONE ACQUISITION LLC

WLR CONE MILLS IP, INC.

By:  

/s/ Gary L. Smith

Name:   Gary L. Smith Title:   Director of each of the entities listed above

VALENTEC WELLS, LLC

ASCI HOLDINGS GERMANY (DE), INC.

ASCI HOLDINGS ASIA PACIFIC (DE), LLC

ASCI HOLDINGS CZECH (DE), INC.

ASCI HOLDINGS U.K. (DE), INC.

ASCI HOLDINGS MEXICO (DE), INC.

By:  

/s/ Stephen B. Duerk

Name:   Stephen B. Duerk Title:   Director of each of the entities listed above

 

Signature Page to Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

AUTOMOTIVE SAFETY COMPONENTS

INTERNATIONAL GMBH & CO. KG

By:  

/s/ Stephen B. Duerk

Name:   Stephen B. Duerk Title:   President

AUTOMOTIVE SAFETY COMPONENTS

INTERNATIONAL VERWALTUNGS GMBH

By:  

/s/ Stephen B. Duerk

Name:   Stephen B. Duerk Title:   President

 

Signature Page to Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

AGENT AND LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION,

as the Agent and a Lender

By:  

/s/

Title:   Its Duly Authorized Signatory

 

Signature Page to Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director

 

Signature Page to Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

THE CIT GROUP/COMMERCIAL SERVICES, INC.,

as a Lender

By:  

/s/ M. Kim Carpenter

Name:   M. Kim Carpenter Title:   Vice President

 

Signature Page to Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, NA, as a Lender By:  

/s/ John Yankauskas

Name:   John Yankauskas Title:   Senior Vice President

 

Signature Page to Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL LLC, as a Lender By:  

/s/ Yelena Kravchuk

Name:   Yelena Kravchuk Title:   Vice President

 

Signature Page to Amendment No. 9 to Credit Agreement